Citation Nr: 1646491	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-33 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than obsessive compulsive disorder (OCD), to include anxiety, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  He was awarded the National Service Defense Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, Good Conduct Medal, and the Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2015, September 2015, and March 2016 the Board remanded the issue on appeal for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran requested a videoconference hearing before the Board when he submitted his substantive appeal in December 2012.  In a correspondence dated October 2014, he was advised that he was scheduled for a hearing in November 2014.  However, he failed to report for the hearing and as such his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d). 

FINDING OF FACT

The Veteran's current symptomatology is related to his service-connected obsessive compulsive disorder.
 
CONCLUSION OF LAW

The Veteran does not meet the criteria for service connection for an acquired psychiatric disorder other than OCD, to include anxiety, depression, and PTSD. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a November 2011 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection. 

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), VA medical records, and lay statements in support of the claim.  In addition, the Veteran was provided VA Examinations in March 1972, July 2015, and April 2016, and an addendum opinion in October 2015. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Analysis

The Veteran is currently service-connected for OCD with a 50 percent rating.  See July 2015 Rating Decision.  The Veteran maintains that he currently has anxiety, depression, and PTSD, that these disorders are related to his service in Vietnam, and that service connection is warranted.  See July 2015 Statement in Support of Claim. 

Military service records document that the Veteran had two military operational specialties during his service, one as a cook and the other as a kitchen supervisor.  See DD Form 214.  

Prior to service, Veteran self-reported nightmares and a nervous disorder.  See August 1969 Report of Medical History.  However, the Veteran's entrance examination did not report any psychiatric disorder and rendered him qualified for service.  See August 1969 Entrance Examination.  While in service, there were no complaints of or treatment for any psychiatric disorder. See Veteran's Service Treatment Records.  The Veteran's separation examination did not report any psychiatric disorder and rendered him qualified for separation.  See August 1971 Separation Examination. 

Two months after separation, in October 1971, the Veteran sought psychiatric treatment at a VA Medical Center.  He complained of nervousness, anxiety, insomnia, and nightmares, and had the desire to "take out his eyes."  At that time, he was diagnosed with anxiety state, schizophrenic reaction, and depressed state.  He was treated at this facility from October 1971 through February 1972.  See February 1972 VA Medical Center Record. 

In March 1972, the Veteran was provided a VA Examination to determine eligibility for VA benefits claimed in December 1971.  At that examination, the Veteran discussed restlessness, impulses to tear out his eyes, anger, depression, and nightmares about Vietnam.  He denied any suicidal or homicidal ideation.   He was diagnosed with moderately severe to severe anxiety neurosis.  See March 1972 Compensation and Pension Examination.  

The Veteran sought treatment again in 2007 when he began to have thoughts and impulses of self-harm (non-suicidal).  He began to see psychiatrists at the VA's York Community Based Outpatient Clinic (CBOC).  In 2009, he was treated for panic attacks.  The Veteran has been seen at CBOC for several years and has been consistently diagnosed with panic disorder without agoraphobia, obsessive compulsive disorder, and an unspecified depressive disorder.  See York CBOC Treatment Records.

In July 2015, the Veteran underwent another VA examination for compensation purposes.  The examiner reviewed the Veteran's records, interviewed him, and administered two self-report tests regarding depression and anxiety. He considered the Veteran's previous reports of obsessive thoughts and compulsive behaviors, his self-reported psychiatric symptoms on the Report of Medical history prior to enlistment, as well as the symptoms he reported to his psychiatrist at VA's York CBOC.  He determined that the Veteran experienced sub-threshold symptoms of OCD prior to joining the military that were exacerbated by his deployment to Vietnam.  Ultimately, the examiner diagnosed the Veteran with OCD, finding that he met the DSM-V requirements for the disorder.  He concluded that the Veteran's anxiety, disturbances of motivation and mood (including depression) and self-reported obsessional rituals which interfere with routine activities were all connected to his OCD.  See July 2015 VA Examination.  

The Board sought an addendum VA medical opinion that specifically addressed whether the Veteran has any other psychiatric diagnoses other than OCD to include anxiety, depression, and PTSD.  An addendum was provided in October 2015.  The examiner reviewed the Veteran's records and notes from the prior examination.  He reiterated that the Veteran did not meet the criteria for any other psychiatric disorder.  He stated that the Veteran denied any history of psychotic symptoms, thus he never met the criteria for a psychotic disorder.  Though he admittedly had posttraumatic symptoms around the times of his discharge and for the year following, those symptoms stopped.  The examiner went on to state that the Veteran did not meet the criteria for any other anxiety related disorder, psychotic disorder, or depressive disorder.  He concluded that the Veteran did not have any psychiatric symptoms better explained by another diagnosis outside of OCD.  See October 2015 VA Addendum Opinion. 

The October 2015 addendum opinion did not discuss or otherwise note the VA clinical documentation received between June 2013 and August 2015, nor did it discuss the multiple diagnoses of panic disorder without agoraphobia and an unspecified depression disorder contained therein.  In order to have all matters properly considered, the Veteran was provided another VA examination in March 2016.  

The examiner reviewed all relevant records and interviewed the Veteran, updating all applicable information.  He also re-administered the two self-report tests regarding depression and anxiety.  The examiner then re-assessed the Veteran's current diagnosis of OCD and determined whether the Veteran met the DSM-V standards for panic disorder, depressive disorder, anxiety disorder, and/or PTSD.  

First, he concluded that the Veteran met the DSM-V criteria for OCD.  He opined that the Veteran's descriptions of ongoing obsessive thoughts and compulsive rituals are a continuation of his service-connected OCD.   

Next, the examiner determined that the Veteran did not meet the DSM-V requirements for a diagnosis of panic disorder.  Although he had experienced panic attacks in the past, the Veteran could not recall the last time he had one.  He also did not meet the full diagnostic criteria for a panic disorder; specifically, he did not express "persistent concern or worry about additional panic attacks" or "a significant maladaptive change in behavior related to the attacks in the past month."  Additionally, the examiner noted that his panic disorder symptoms appeared to have begun long after his time in the military, arising in 2009.  

The examiner found that the Veteran did not meet the DSM-V diagnostic standards for a diagnosis of a depressive disorder.  He found that although the Veteran did indicate feelings of transitory sadness, these feelings were mild and did not interfere with his occupational or social functioning.  Though the Veteran's depression self-report test was positive for moderate intensity depressive symptoms, the examiner determined through further questioning that the Veteran's symptoms were related to his OCD-related anxiety rather than depression.  Additionally, he did not meet the full diagnostic criteria for a major depressive disorder as the Veteran indicated that he had days when he was not depressed and had activities that brought him joy and pleasure.  The examiner also noted that his depressive symptoms appeared to have been most salient in 2001-2002 following the end of his marriage. 

Subsequently, the examiner opined that the Veteran did not meet the DSM-V requirements for an anxiety diagnosis.  He stated that the Veteran's anxiety symptoms were related to his service-connected OCD diagnosis and did not warrant an additional anxiety diagnosis.  

Finally, the examiner determined that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD. Criteria A requires the identification of a traumatic index memory that is causing the individual distress.  The Veteran could not identify such a traumatic index memory and without this, he could not be diagnosed with PTSD.  Though he had some symptoms related to PTSD, the examiner found that these symptoms were related to his service-connected OCD and not a separate PTSD condition. 

Based on careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for an acquired psychiatric disorder other than OCD, to include anxiety, depression, and PTSD.

As an initial matter, the Board finds that the Veteran is competent to report his psychiatric symptoms and in-service traumatic experiences; however, he has not demonstrated the requisite specialized knowledge or training to diagnose a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's lay assertions that he has anxiety, depression, PTSD or any other psychiatric disorder, are not probative.  Medical evidence is needed to verify whether the Veteran has a psychiatric disorder other than his service-connected obsessive compulsive disorder.  

The record includes conflicting medical opinions as to the Veteran's current diagnosis.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 429, 433 (1995).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decided, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

As previously noted, the Veteran has been treated at VA's York CBOC and has been consistently diagnosed with panic disorder without agoraphobia, obsessive compulsive disorder, and an unspecified depressive disorder.  The primary basis of the diagnosis is the Veteran's self-reported mental health history and there is no discussion of the etiology of his psychiatric disorders.  While both competent and credible, this opinion is not the most probative regarding the Veteran's current psychiatric diagnosis.  

In the Veteran's July 2015 VA Examination, the examiner diagnosed him with OCD.  At that time, the examiner reviewed the Veteran's records, interviewed him, and administered self-reporting tests for his anxiety and depression symptoms.  When rendering the diagnosis, the examiner considered the Veteran's previous reports of obsessive thoughts and compulsive behaviors, his self-reported psychiatric symptoms on the Report of Medical history prior to enlistment, as well as the symptoms he reported to his psychiatrist at VA's York CBOC. He determined that the Veteran had sub-threshold symptoms of the disorder before enlistment and that his military service permanently exacerbated it.   This medical opinion is both competent and credible and is the basis for his current award of 50 percent service connection for obsessive compulsive disorder.  However, it is not probative regarding whether the Veteran has any additional psychiatric diagnoses, including but not limited to anxiety, depression, and PTSD.  

In October 2015, an addendum opinion was provided which confirmed the findings of the July 2015 VA Examination. 

The Veteran's March 2016 VA examination is competent, credible, and is the most probative regarding the Veteran's current psychiatric diagnosis and whether service connection is warranted for any other psychiatric disorder.  The examiner reviewed the Veteran's records, interviewed him, and administered self-reporting tests for his anxiety and depression symptoms. He provided the Veteran with a full examination. He considered all of the information he gathered and ultimately confirmed the July 2015 examiner's diagnosis of OCD, finding that the Veteran met the DSM-V standards for this disorder.  He then determined that the Veteran did not meet the DSM-V standards for a diagnosis of panic disorder, a depressive disorder, anxiety, or PTSD.  This opinion is the most probative because the examiner relied on a full examination, mental health history, the Veteran's records, and tests to make his determination.  He also provided a fully articulated rationale that addressed each of the diagnoses raised by the Veteran and his medical records.  

In summary, the evidence does not show that the Veteran's current symptomatology is related to a psychiatric disorder other than his service-connected OCD.  Accordingly, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for an acquired psychiatric disorder other than OCD, to include anxiety, depression, and PTSD.
  
ORDER

Entitlement to service connection for an acquired psychiatric disorder other than obsessive compulsive disorder, to include anxiety, depression, and posttraumatic stress disorder, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


